Title: To Thomas Jefferson from George Jefferson, 16 February 1799
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 16th February 1799

Your favors of the 31st. ultimo & 7th. instant came duly to hand. The little Sam with the nail-rod &c. has not yet arrived. I find that clover seed here is very scarce; there is none except in the hands of one person—the price is $:12.—for red & 15 for white. as this (in the whole) is the same as at Philada., I should have taken it, but it is not of the last years growth—and I am told cannot therefore be so good; but even admitting it is, or that you are willing to trust it, you had  better supply yourself in Philada., as this may probably be gone before I could hear from you. None of your Tobacco has yet come down—I have notwithstanding, been endeavouring to dispose of it on the terms you mention—as there could not be a loss, but might possibly be a gain, by an early sale—but as yet I have not been able to meet with any one who is disposed to take it—You direct me to sell at the highest price which may be given &c—some suppose, that as you are to have the advantage of the highest price, you mean the highest Cash price; but that, I cannot think—as it would be placing your crop on a footing with the straggling Hhds: that are picked up—few good crops having within this year or two been sold for Cash—if this was your meaning there is scarcely a shipper but who would gladly take it—I conclude however that you certainly meant the highest credit-price—in which case it is necessary that some stipulated time should be mentioned—it would be wrong for instance if a high price should be given on a credit of one or two years, that we should claim such price, for a credit of 4 or 6 months—
I have therefore proposed the highest price at which it may be sold on the same credit—counting from the time of the delivery until the 1st. of October. I fear though I shall not be able to make a sale in this way—& particularly if it is to be the highest price given on James river—instead of being confined to this place. perhaps however when the large adventurers commence their shipments, they may be anxious to secure such a crop as yours on almost any terms.
I am Dear Sir Your Very Obt. humble servt.

Geo. Jefferson

